DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/28/2020 and 06/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claim 33 is objected to because of the following informalities:  

Claim 33 is ended with a comma (“,”), which must be ended with a period (“.”).

Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over corresponding claims 1-41 of U.S. Patent No. 9,947,329. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of this continuation application are broader than the corresponding claims of the ‘329 patent. In other words, the claims of the grandparent patents anticipate the instant claims. 

Claims 1, 17, 32-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over corresponding claims of U.S. Patent No. 10,685,662. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of this continuation application are broader than the corresponding claims of ‘662 patent. In other words, the claims of ‘662 patent anticipate the instant claims. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims 1 and 17 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34 and 35 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.

Claims 34 and 35 recite “computer program” without storing on a computer readable medium. The claimed “computer program” is a list of computer instructions and does not belongs to any of the four statutory categories of invention. The examiner suggested amending these claims to direct to non-transitory storage medium storing the computer program. 

The examiner further noticed that claim language is not a positive limitation but an intended usage (“for performing …”). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a 

Claim 30 recites “Decoder of claim 17, further comprising: an apparatus for encoding an audio or image signal of claim 1.”
By reviewing the disclosure (e.g., Fig. 1B, decoder and description in the specification), the disclosure does not support limitations recited in claim 30. Nowhere in the disclosure shows a decoder comprising an apparatus for encoding an audio (e.g., Fig. 1A). Claim 31 further limit claim 30 and fails to remedy the deficiency of claim 30. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

wherein the second coefficients are at least nine times greater than the first coefficients.”

The claimed “the first coefficients” and “the second coefficients” have insufficient antecedent basis. The antecedent limitations only defined “first window coefficients” and “second window coefficients”. It is unclear if a term “the first coefficients” refers to “first window coefficients” or refers to different coefficients. The claimed “the second coefficients” has a similar issue. 
Claim 32 has a similar issue as above explained for claim 1. Dependent claims fail to remedy deficiency of their corresponding independent claims. 

	Claim 17 recites “wherein the window is selected from …”.  Since antecedent limitations have mentioned “three different window functions” and “a specific window function”. It is unclear whether a term “the window” refers to previously mentioned “a specific window”. If both terms refer to the same entity, claim must use a term consistently. 

	Claim 33 has a similar issue as above explained for claim 17. Dependent claims fail to remedy deficient of the independent claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 17, 18, 27, 33 and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lecomte et al. (“Efficient cross-fade windows for transitions between LPC-based and non-LPC based audio coding”, Applicant submitted IDS, hereinafter referred to as Lecomte).

page 2, section 2.2, codec with different window functions), comprising:
a processor for providing a sequence of blocks of spectral values (Section 2.2, MDCT spectrum with different window sizes);
a controllable converter for converting the sequence of blocks of spectral values into a time domain representation using an overlap-add processing, wherein the controllable converter is controlled by the window information to apply window functions indicated by the window information to the corresponding block to calculate a decoded audio signal (section 2.2, applying long window, start window or short windows), 
wherein the window is selected from a group of at least three windows comprising a first window having a first overlap length, a second window having a second overlap length, and a third window having a third overlap length or having no overlap (section 2.2, three different windows and overlapping areas; section 4, fig. 2, different overlapping), 
wherein the first overlap length is greater than the second overlap length, and wherein the second overlap length is greater than the third overlap length or greater than an overlap of zero (fig. 4 showing three overlapping lengths: 64, 128 and 1024 samples).

	Regarding claim 18, Lecomte further discloses: 

page 7, inverse MDCT (IMDCT), fig 7, inverse DCT,  DCT-1 on decoder side);
a synthesis windower for applying a synthesis window function to the time representation of the block of spectral values (Fig. 7, W-1(z) window on decoder side); and
an overlap-adder for overlapping and adding time-adjacent window time representations to acquire the decoded audio signal, wherein the synthesis windower , the overlap-adder or the frequency-time converter are controlled by the associated window information to apply the synthesis window and an overlap as indicated by the window information (page 7, right column, fig. 9, overlap-add to synthesis time signal).

Claim 33 is a method claim and claim 35 is a computer program implementing claim 33. Since claim 33 include same features as claim 17. Claim 33 and 35 are rejected based on the same rationale as explained for claim 17. 

Regarding claim 27, Lecomte further discloses: applying inverse modified discrete sine transform (page 7, inverse MDCT (IMDCT), fig 7, inverse DCT,  DCT-1 on decoder side);
 
Claims 17, 18, 33 and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bosi et al. (US Pat. 5,848,391, Applicant submitted IDS).

Regarding claim 17, Bosi discloses a decoder for decoding an audio signal comprising a sequence of blocks of converted windowed samples and associated window information identifying a specific window function for a block out of at least three different window functions (Abstract and Summary of the invention, Fig. 1, encoding/decoding with different windows and overlapping lengths), comprising:
a processor for providing a sequence of blocks of spectral values (Fig. 1, Col. 5, lines 64-67, windowed spectral coefficients );
a controllable converter for converting the sequence of blocks of spectral values into a time domain representation using an overlap-add processing, wherein the controllable converter is controlled by the window information to apply window functions indicated by the window information to the corresponding block to calculate a decoded audio signal (Fig. 1, 3, applying long window, Long-start window, short windows), 
wherein the window is selected from a group of at least three windows comprising a first window having a first overlap length, a second window having a second overlap length, and a third window having a third overlap length or having no overlap (Fig. 1, Fig. 3, 4, col. 4, 4-35 different window sizes and overlapping, col. 6, line 44-50; see col. 7, table 1, various windows and overlaps), 
wherein the first overlap length is greater than the second overlap length, and wherein the second overlap length is greater than the third overlap length or greater than an overlap of zero (Fig. 3, Col. 7, table 1, different window sizes and overlaps).

. 


Claims 17, 33 and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bosi et al. (US Pat. 5,848,391, Applicant submitted IDS).

Regarding claim 17, Bosi discloses a decoder for decoding an audio signal comprising a sequence of blocks of converted windowed samples and associated window information identifying a specific window function for a block out of at least three different window functions (Abstract and Summary of the invention, Fig. 1, encoding/decoding with different windows and overlapping lengths), comprising:
a processor for providing a sequence of blocks of spectral values (Fig. 1, Col. 5, lines 64-67, windowed spectral coefficients );
a controllable converter for converting the sequence of blocks of spectral values into a time domain representation using an overlap-add processing, wherein the controllable converter is controlled by the window information to apply window functions indicated by the window information to the corresponding block to calculate a decoded audio signal (Fig. 1, 3, applying long window, Long-start window, short windows), 
wherein the window is selected from a group of at least three windows comprising a first window having a first overlap length, a second window having a second overlap length, and a third window having a third overlap length or having no Fig. 1, Fig. 3, 4, col. 4, 4-35 different window sizes and overlapping, col. 6, line 44-50; see col. 7, table 1, various windows and overlaps), 
wherein the first overlap length is greater than the second overlap length, and wherein the second overlap length is greater than the third overlap length or greater than an overlap of zero (Fig. 3, Col. 7, table 1, overlap-add using different window sizes and overlaps).

Claim 33 is a method claim and claim 35 is a computer program implementing claim 33. Since claim 33 include same features as claim 17. Claim 33 and 35 are rejected based on the same rationale as explained for claim 17. 

Claims 17, 29, 33 and 35 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Moon et al. (US PG Pub. 2014/0046670, Applicant submitted IDS).

Regarding claims 17, 33 and 35, Moon discloses a decoder (method and computer program) for decoding an audio signal comprising a sequence of blocks of converted windowed samples and associated window information identifying a specific window function for a block out of at least three different window functions (Fig. 12, decoding module #1230, Fig. 7, using different window lengths and overlap), comprising:
a processor for providing a sequence of blocks of spectral values (Fig. 10, inverse transform from frequency domain spectral to time domain);
Fig. 7, [0088-0089], using variable window size and overlapping, see table I), 
wherein the window is selected from a group of at least three windows comprising a first window having a first overlap length, a second window having a second overlap length, and a third window having a third overlap length or having no overlap ([0086-0088], different window sizes and overlapping), 
wherein the first overlap length is greater than the second overlap length, and wherein the second overlap length is greater than the third overlap length or greater than an overlap of zero (Fig. 7, [0086-0088], [0018], overlap different window sizes and overlapping lengths).

Regarding claim 29, Moon discloses MDCT with size of 128, 256 and 512 ([0110], [0044], [0086])

Potential Allowable Subject Matter
Claims 1-16 and 32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Applicant also need to overcome the double patenting rejection set forth in this office action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIALONG HE/Primary Examiner, Art Unit 2659